 HALLSMITH COMPANY, INC.275Hallsmith Company,Inc. and General Truck DriversUnion Local 653, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 1-CA-10069January 23, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYUpon a charge filed on September 3, 1974, byGeneralTruckDriversUnion Local 653, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on HallsmithCompany, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 1, issueda complaint on September 30, 1974, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaintalleges'in substance that on August 21,1974, following a Board election in Case 1-RC-12828, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 2 and that,commencingon or about August 28, 1974, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On October 7, 1974, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On October 25, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, submitting, in effect, thatRespondent by its answer to the complaint wasraising an issuewhich had been raised and litigatedin the underlying representation proceeding andaccordingly could not be relitigated herein. Subse-quently, on November 12, 1974, the Board issued anorder transferring the proceeding to the Board and aiIn the absence of opposition,we grant the General Counsel'smotionthat pars.12 and 13 of the complaint be deleted.2Official notice is taken of the record in the representation proceeding,Case 1-RC-12828,as the term "record"isdefined in Secs. 102.68 and102.69(1) of the Board'sRules and Regulations,Series 8, as amended. See216 NLRB No. 47Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent has filed no response to NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint, Respondentassertsthat the certification issued the Union in theunderlying representationproceeding is invalidbecause the Union prejudiced the results of theelection therein by offering a substantial reduction ofits initiationfee if it won the election.In view of the General Counsel's contention thatthis issuewas raised and litigated in the representa-tion proceeding, we have reviewed the record thereof.It appears that, following the Union's victory in theelection,Respondent filed timely objections toconduct affecting the results of the election allegingthat the Union had offered to substantially reduce itsregular initiation fee to employees if it won theelection,and that if it won the election the employeeswho had paid the reduced fee could procure higherpaying employment with employers other thanRespondent. After an investigation, the RegionalDirector issued a Report on Objections, in which hefound no merit in Respondent's objections andrecommended that they be overruled. Upon Re-spondent's exceptions to this report, we adopted theRegional Director's recommendation that the secondobjection be dismissed, and ordered that a hearing beheld on Respondent's first objection concerning theUnion's offer to reduceits initiationfees as it raised asubstantial question in light of the Supreme Court'sdecisioninSavairManufacturingCompany v.N.L.R.B.,414 U.S. 270 (1973). Following a hearing atwhich the parties appeared and presented evidence,the Hearing Officer issued a Report and Recommen-dations, essentially finding the Union's offer toreduce its fee was not conditioned on employeesupport, and recommending that the objection beoverruled. Respondent filed timely exceptions to thisreport in which it attacked primarily the credibilityresolutions made by the Hearing Officer. On August21, 1974, we issued a Supplemental Decision andCertification of Representative in which we adoptedLTV Electrosystems, Inc,166 NLRB 938(1967), enfd.388 F 2d 683(C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd 415 F.2d 26(C.A 5, 1969),Intertype Co v. Penello,269 F.Supp573 (D.C Va, 1957);FollettCorp,164 NLRB378 (1967),enfd. 397 F.2d 91 (C A. 7, 1968), Sec.9(d) of the NLRA. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDtheHearingOfficer'sfindings,conclusions, andrecommendations, and certified the Union.It appears from the foregoing review that Respond-ent raisedand fullylitigated the issue raised hereinby itsanswer to the complaint in the underlyingrepresentation case,and it may not relitigate it again,as it iswell settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Massachusetts corporation with itsprincipal office and place of business at 56 Oak HillWay, Brockton,Massachusetts, is and at all timesmaterial hereto has been engaged in the wholesaledistribution of food and related products. In thecourse and conduct of its business Respondentannually receives goods and materials at its Brocktonfacility valuedin excessof $50,000 which are shippedto said plant directly from States other than theCommonwealth of Massachusetts.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDGeneral Truck Drivers Union Local 653, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganizationwithin themeaningof Section 2(5) ofthe Act.III.THE UNFAIRLABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time warehouseemployees employed by the Employer at itsBrockton,Massachusetts, facility, including alldrivers and the janitor, but excluding all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.42.ThecertificationOn August 23, 1973, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 1 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 21, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 23, 1974, and atalltimesthereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 28, 1974, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceAugust 28, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair labor3 SeePittsburghPlate Glass Co. v. N.L.R.B.,313 U.S. 146, 162(1941);stipulatedtoby theparties and approvedby theRegionalDirectorRules and Regulations of the Board,Secs.102.67(f) and 102.69(c).Accordingly,that phrase is hereby deletedfrom the unit description in the4Through an inadvertent error,the unit description appearing in thecertification issued the Union in Case1-RC-12828, and the propercertification contains the phrase"who were employed duringthe payrolldescriptionof theappropriate unit therein reads as appears above.period ending Saturday, July 28,1973," which was not contained in the unit HALLSMITH COMPANY,INC.277practices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of commer-ce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agentfor the period provided bylaw, we shall construe the initialperiod of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.HallsmithCompany,Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.General Truck Drivers Union Local 653, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All full-time and regular part-time warehouseemployees employed by the Employer at its Brock-ton,Massachusetts,facility,including all drivers andthe janitor, but excluding all office clerical employ-ees, professional employees,guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since August 23, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 28, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengagingin unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Hallsmith Company, Inc., its officers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditionsof employment with General TruckDrivers Union Local 653, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All full-time and regular part-time warehouseemployees employed by the Employer at itsBrockton,Massachusetts, facility, including alldrivers and the janitor, but excluding all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative of 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Brockton, Massachusetts, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that thisOrderis enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof theNational LaborRelations Board"shall read"Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gener-alTruck Drivers Union Local 653, a/w Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time ware-house employees employed by the Employerat its Brockton,Massachusetts,facility,including all drivers and the janitor, butexcluding all office clerical employees, pro-fessional employees, guards and supervisorsas defined in the Act.HALLSMITH COMPANY,INC.